Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Brian Harris on April 21, 2022.

Please see Examiner Amendments attached to this Office Action (see OA Appendix).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The totality of prior art teachings and disclosures are overcome by the following claim language. See cited language below. 
“	… 
performing the escape analysis optimization, wherein the escape analysis optimization comprises: 
based on the updated function call, allocating, by the compiler, the first object to a stack frame in memory, wherein the first object is referenced by a function of the updated function call; and 
adding supplementary instructions to the updated function call to allocate a portion of heap memory, prior to executing the updated function call; 
subsequent to performing the escape analysis optimization, detecting, during a runtime of the object oriented program, a hot code replacing of a portion of [[a]] the function while the first object is stored in the memory of the stack frame, 
wherein a thread of execution running the function holds the stack frame for the function including the first object stored in the memory of the stack frame, and 
wherein the thread of execution runs the function at a first performance level while the first object is stored in the memory of the stack frame; 
identifying  the first object as being affected by the hot code replacing of the portion of the function; 
allocating, responsive to identifying the first object as being affected by the hot code replacing of the portion of the function, memory in the heap memory of the object oriented program Page 2 of 18by processing the supplementary instructions; 
… “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 21, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199